Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Korea Patent Application No. KR10-2017-0116015, filed on September, 11, 2017.

Response to Arguments
Applicant’s arguments persuasive. A new art rejection has been provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor signal test module, sensor signal selection module, sensor signal test module, sensor signal processing module and control module, voter, validity determiner in claims (1-9) and (14-15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Sasaki et al. (US 2020/0023887 A1).
Regarding claim 1, Sasaki discloses an apparatus for processing a sensor signal, the apparatus comprising: a sensor signal test module configured to receive a sensor signal from each of at least three or more sensors and perform an abnormality test on the received sensor signals (see Sasaki paragraphs “0069-0073” and “0087-0090” “when the difference between first and second steering torque signals Tr1, Tr2 is less than the predetermined value, and the difference between first and third steering torque signals Tr1, Tr3 is less than the predetermined value, and the difference between second and third steering torque signals Tr2, Tr3 is less than the predetermined value, and the difference between second and fourth steering torque signals Tr2, Tr4 is greater than or equal to the predetermined value, second abnormality detection part 63 then determines that only fourth sensor 11 d is abnormal, and outputs a signal indicative of occurrence of abnormality of fourth sensor 11 d to second failsafe processing part 64. Thereafter, second abnormality detection part 63 continues to detect abnormality in first to third sensors 11 a-11 c except for fourth sensor 11 d by majority rule or the like based on first to third steering torque signals Tr1-Tr3 outputted by first to third sensors 11 a-11 c”),


Regarding claim 2, Sasaki discloses wherein the sensor signal selection module includes: a voter configured to receive the sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determine the received sensor signals as normal sensor signals and abnormal sensor signals, select one of the determined normal sensor signals as a main sensor signal, and select another one of the determined normal sensor signals as a validity comparison signal (see Sasaki figures 4-6 and paragraphs “0011”, “0072-0074” and “0097-0103” “a first sensor structured to sense a specific state quantity of vehicle operation; a second sensor structured to sense the specific state quantity; a first actuation part structured to drive a vehicle-mounted device; a second actuation part structured to drive the vehicle-mounted device; a first microprocessor 
a validity determiner configured to receive the main sensor signal and the validity comparison signal from the voter, compare sizes of the main sensor signal and the validity comparison signal, and determine validity of the main sensor signal according to a result of comparison (see Sasaki paragraphs “0159-0161” and “0172-0178” “Second abnormality detection part 63 is configured to acquire first and second steering torque signals Tr1, Tr2 from first and second sensors 11 a, 11 b, and acquire third steering torque signal Tr3 via inter-processor communication part 32 from first microprocessor 25, and thereafter perform redundancy comparison between first and second steering torque signals Tr1, Tr2 and redundancy comparison between first and third steering torque signals Tr1, Tr3”),
a sensor signal output controller configured to control an output of the main sensor signal received from the voter according to a result of determining the validity of the main sensor signal by the validity determiner (see Sasaki paragraphs “0159-0161” and “0172-0178” “Second abnormality detection part 63 is configured to acquire first and second steering torque signals Tr1, Tr2 from first and second sensors 11 a, 11 b, and acquire third steering torque signal Tr3 via inter-processor communication part 32 from first microprocessor 25, and thereafter perform redundancy comparison between first and second steering torque signals Tr1, Tr2 and redundancy comparison between first and third steering torque signals Tr1, Tr3”),


performing an abnormality test on the received sensor signals (see Sasaki paragraphs “0063-0064” “a first abnormality detection part 43, and a first failsafe processing part 44. First command signal calculation part 41 is configured to calculate a command signal Io1 for drive control of first three-phase winding 18 of electric motor 15. First motor control part 42 is configured to output a command voltage to first inverter circuit 29 based on command signal Io1 and others, and thereby control driving of first three-phase winding 18. First abnormality detection part 43 is configured to detect an abnormality in torque sensor 11 and motor rotation angle sensor 20. First failsafe processing part 44 is configured to perform various failsafe operations based on a result of detection of first abnormality detection part 43.”),
determining the sensor signals on which the abnormality test has been performed as normal sensor signals and abnormal sensor signals, selecting a main sensor signal on the basis 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Regarding claim 3, Sasaki disclose wherein the sensor signal test module receives first to third sensor signals (see Sasaki paragraphs “0069-0073” and “0087-0090” “when the difference between first and second steering torque signals Tr1, Tr2 is less than the predetermined value, and the difference between first and third steering torque signals Tr1, Tr3 is less than the predetermined value, and the difference between second and third steering torque signals Tr2, Tr3 is less than the predetermined value, and the difference between second and fourth steering torque signals Tr2, Tr4 is greater than or equal to the predetermined value, second abnormality detection part 63 then determines that only fourth sensor 11 d is abnormal, and outputs a signal indicative of occurrence of abnormality of fourth sensor 11 d to second failsafe processing part 64. Thereafter, second abnormality detection part 63 continues to detect abnormality in first to third sensors 11 a-11 c except for fourth sensor 11 d by majority rule or the like based on first to third steering torque signals Tr1-Tr3 outputted by first to third sensors 11 a-11 c”),
But Sasaki fails to disclose receives first to third motor position sensor signals from first to third motor position sensors, performs an abnormality test on the received first to third motor position sensor signals, and provides the first to third motor position sensor signals, on which the abnormality test has been performed, to the voter of the sensor signal selection module.
However Tokumoto teaches receives first to third motor position sensor signals from first to third motor position sensors, performs an abnormality test on the received first to third motor position sensor signals, and provides the first to third motor position sensor signals, on which the abnormality test has been performed, to the voter of the sensor signal selection module (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 4, Sasaki discloses wherein: the voter receives the first to third 
the validity determiner receives the sensor signal and the two validity comparison signals from the voter, compares sizes of the sensor signal and the two validity comparison signals, and determines validity of the sensor signal according to a result of comparison (see Sasaki paragraphs “0159-0161” and “0172-0178” “Second abnormality detection part 63 is configured to acquire first and second steering torque signals Tr1, Tr2 from first and second sensors 11 a, 11 b, and acquire third steering torque signal Tr3 via inter-processor communication part 32 from first microprocessor 25, and thereafter perform redundancy comparison between first and second steering torque signals Tr1, Tr2 and redundancy comparison between first and third steering torque signals Tr1, Tr3”),
the sensor signal output controller controls an output of the main motor position sensor signal received from the voter according to a result of determining the validity of the main motor position sensor signal by the validity determiner (see Sasaki paragraphs “0159-0161” and “0172-0178” “Second abnormality detection part 63 is configured to acquire first and second steering torque signals Tr1, Tr2 from first and second sensors 11 a, 11 b, and acquire third steering torque signal Tr3 via inter-processor communication part 32 from first microprocessor 25, and thereafter perform redundancy comparison between first and second steering torque signals Tr1, Tr2 and redundancy comparison between first and third steering torque signals Tr1, Tr3”), But Sasaki does not explicitly teach wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module.
However Tokumoto teaches selects one of the normal motor position sensor signals as a main motor position sensor signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 11, Sasaki teaches receiving the first and second 
Sasaki teaches outputting the first motor position sensor signal when the first 
Sasaki does not explicitly teach wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and second motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the first motor position sensor signal as a main motor position sensor signal, and selecting the second motor position sensor signal as a validity comparison signal.
However Tokumoto teaches wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 12, Sasaki teaches receiving the first and third
Sasaki teaches outputting the first 
Sasaki does not explicitly teach wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the first motor position sensor signal as a main 
However Tokumoto teaches wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the first motor position sensor signal as a main motor position sensor signal, and selecting the third motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 13, Sasaki teaches receiving the second and third 
Sasaki teaches outputting the third 
Sasaki does not explicitly teach wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the second and third motor position sensor signals are normal motor position sensor signals 
However Tokumoto teaches wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the second and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the third motor position sensor signal as a main motor position sensor signal, and selecting the second motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).


determine the received motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, select a main motor position sensor signal on the basis of the determined normal motor position sensor signals, determine validity of the selected main motor position sensor signal and control an output of the selected main motor position sensor signal (see Sasaki paragraphs “0159-0161” and “0172-0178” “Second abnormality detection part 63 is configured to acquire first and second steering torque signals Tr1, Tr2 from first and second sensors 11 a, 11 b, and acquire third steering torque signal Tr3 via inter-processor communication part 32 from first microprocessor 25, and thereafter perform redundancy comparison between first and second steering 
a steering motor control module configured to receive the output-controlled main motor position sensor signal from the sensor signal processing module, generate an steering assist force on the basis of the received output- controlled main motor position sensor signal, and use the generated steering assist force to control an operation of the steering motor (see Sasaki paragraphs “0066-0072” “Torque signal switch part 45 is configured to basically output first steering torque signal Tr1 of first and second steering torque signals Tr1, Tr2 to assist map 46 and steering assist control part 47. When receiving input of a switch command signal SigT from first abnormality detection part 43, torque signal switch part 45 causes second steering torque signal Tr2 to be outputted to assist map 46 and steering assist control part 47, instead of first steering torque signal Tr1”)
but Sasaki does not explicitly teach discloses a steering control apparatus comprising: a sensor module configured to measure a position of a steering motor using at least three or more motor position sensors and generate motor position sensor signals on the basis of the measurement and a sensor signal processing module configured to receive the motor position sensor signals from the sensor module.
However Tokumoto teaches a steering control apparatus comprising: a sensor module configured to measure a position of a steering motor using at least three or more motor position sensors and generate motor position sensor signals on the basis of the measurement and a sensor signal processing module configured to receive the motor position sensor signals from the sensor module (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device 

Regarding claim 15, Sasaki discloses wherein the sensor module measures a position of the steering motor through first to third motor position sensors, generates first to third motor position sensor signals on the basis of the measurement, and provides the generated first to third motor position sensor signals to the sensor signal processing module (see Sasaki paragraphs “0063-0073” and “0087-0090” “when the difference between first and second steering torque signals Tr1, Tr2 is less than the predetermined value, and the difference between first and third steering torque signals Tr1, Tr3 is less than the predetermined value, and the difference between second and third steering torque signals Tr2, Tr3 is less than the predetermined value, and the difference between second and fourth steering torque signals Tr2, Tr4 is greater than or equal to the predetermined value, second abnormality detection part 63 then determines that only fourth sensor 11 d is abnormal, and outputs a signal indicative of occurrence of abnormality of fourth sensor 11 d to second failsafe processing part 64. Thereafter, second abnormality detection part 63 continues to detect abnormality in first to third sensors 11 a-11 c except for fourth sensor 11 d by majority rule or the like based on first to third steering torque signals Tr1-Tr3 outputted by first to third sensors 11 a-11 c”),

However Tokumoto teaches wherein the sensor module measures a position of the steering motor through first to third motor position sensors, generates first to third motor position sensor signals on the basis of the measurement, and provides the generated first to third motor position sensor signals to the sensor signal processing module (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sasaki et al. (US 2020/0023887 A1) in view of Tokumoto et al (US 2003/0217607 A1) in view of Krogmann (US 5,222,065 A) in view of Vita Thilo “https://www.fierceelectronics.com/components/dual-die-hall-sensors-redundancy-function-address-safety-critical-automotive”.

Regarding claim 5, Sasaki teaches from among the first to third motor position sensor signals (see Sasaki paragraphs “0070-0075” “Specifically, first abnormality detection part 43 performs redundancy comparison between first and second steering torque signals Tr1, Tr2, and redundancy comparison between first and third steering torque signals Tr1, Tr3, and redundancy comparison between second and third steering torque signals Tr2, Tr3, and redundancy comparison between second and fourth steering torque signals Tr2, Tr4.”),

However Krogmann teaches the second and third motor position sensor signals are values sampled in the same cycle, and the first motor position sensor signal is a value sampled in a shorter cycle than the second and third motor position sensor signals (see Krogmann abstract and col 3; lines 1-26 regarding sensor signals that are sampled at different cycles/rates “A first computer is arranged to process in each computing cycle (n) sensor signals sampled in a predetermined sampling cycle (n), which is preferably identical with the computing cycle. Further computers are provided. Each of the further computers processes in each computing cycle n the sensor signals which have been sampled in sampling cycles (n-1), (n-2), (n-3), respectively, which lead the computing cycle by predetermined time intervals. A fault logic serves to make decisions on program faults from the output data obtained with the main program and the monitoring program in the various computing cycles.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to make decisions on program faults from the output data obtained with the main program and the monitoring program in the various computing cycles, there will be a voting monitoring step to eliminate mutilated results. Thereby the computing operation continues even if one result has to wait for the other in the intermediate memory (Krogmann col 3; lines 1-26).
Modified Sasaki does not explicitly teach wherein: from among the first to third motor position sensor signals, the first and second motor position sensor signals are provided from the first and second motor position sensors disposed in a dual die, and the third motor 
However Tokumoto teaches wherein: from among the first to third motor position sensor signals, the first and second motor position sensor signals are provided from the first and second motor position sensors (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).
However Vita teaches wherein: from among the first to third motor position sensor signals, the first and second motor position sensor signals are provided from the first and second motor position sensors disposed in a dual die, and the third motor position sensor signal is provided from the third motor position sensor disposed in a single die (see Vita figures 1&2 regarding to the dual die “To guarantee full redundancy, both sensor units must function electrically and mechanically independent from each other. A sensor unit consists of a semiconductor chip with integrated Hall plate to measure the magnetic field strength and one temperature sensor. Separate bonding wires on 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to guarantee full redundancy as both sensor units must function electrically and mechanically independent from each other by Vita.

Regarding claim 6, Sasaki does not explicitly teach wherein phase differences according to arrangement positions of the dual die and the single die are reflected to the first and second motor position sensor signals and the third motor position sensor signal.
However Vita teaches wherein phase differences according to arrangement positions of the dual die and the single die are reflected to the first and second motor position sensor signals and the third motor position sensor signal (see Vita figures 1&2 regarding to the dual die “To guarantee full redundancy, both sensor units must function electrically and mechanically independent from each other. A sensor unit consists of a semiconductor chip with integrated Hall plate to measure the magnetic field strength and one temperature sensor. Separate bonding wires on additional pins will fully separate the voltage supply (VDD) and ground (VSS) of both dies. The outputs are also separately bonded on the individual pins.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to guarantee full redundancy as both sensor units must function electrically and mechanically independent from each other by Vita.



Sasaki teaches the sensor signal output controller outputs the first motor position sensor signal when the first motor position sensor signal is valid according to a result of determining the validity by the validity determiner (see Sasaki paragraphs “0085-0089” “when the difference between first and second steering torque signals Tr1, Tr2 is less than the predetermined value, and the difference between first and third steering torque signals Tr1, Tr3 is less than the predetermined value, and the difference between second and third steering torque signals Tr2, Tr3 is less than the predetermined value, and the difference between second and fourth steering torque signals Tr2, Tr4 is greater than or equal to the predetermined value, second abnormality detection part 63 then determines that only fourth sensor 11 d is abnormal, and outputs a signal indicative of occurrence of abnormality of fourth sensor 11 d to second failsafe processing part 64. Thereafter, second abnormality detection part 63 continues to detect abnormality in first to third sensors 11 a-11 c except for fourth sensor 11 d by majority rule or the like based on first to third steering torque signals Tr1-Tr3 outputted by first to third sensors 11 a-11 c.”),

However Tokumoto teaches wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals and selects the first motor position sensor signal as a main motor position sensor signal, and selects the second motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).


Sasaki teaches the sensor signal output controller outputs the first motor position sensor signal when the first motor position sensor signal is valid according to a result of determining the validity by the validity determiner (see Sasaki paragraphs “0085-0089” “when the difference between first and second steering torque signals Tr1, Tr2 is less than the predetermined value, and the difference between first and third steering torque signals Tr1, Tr3 is less than the predetermined value, and the difference between second and third steering torque signals Tr2, Tr3 is less than the predetermined value, and the difference between second and fourth steering torque signals Tr2, Tr4 is greater than or equal to the predetermined value, second abnormality detection part 63 then determines that only fourth sensor 11 d is abnormal, and outputs a signal indicative of occurrence of abnormality of fourth sensor 11 d to second failsafe processing part 64. Thereafter, second abnormality detection part 63 continues to detect abnormality in first to third sensors 11 a-11 c except for fourth sensor 11 d by majority rule or the like based on first to third steering torque signals Tr1-Tr3 outputted by first to third sensors 11 a-11 c.”),

However Tokumoto teaches wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selects the first motor position sensor signal as a main motor position sensor signal selects the third motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying 

Regarding claim 9, Sasaki teaches the validity determiner receives the second and third motor position sensor signals from the voter, compares sizes of the second and third motor position sensor signals, and determines that the third motor position sensor signal is valid when a difference between the sizes of the second and third motor position sensor signals is a preset validity value or less (see Sasaki paragraphs “0085-0089” “Furthermore, as shown in a lower row of Table 2, when the difference between first and second steering torque signals Tr1, Tr2 is less than the predetermined value, and the difference between first and third steering torque signals Tr1, Tr3 is less than the predetermined value, and the difference between second and third steering torque signals Tr2, Tr3 is less than the predetermined value, and the difference between second and fourth steering torque signals Tr2, Tr4 is greater than or equal to the predetermined value, second abnormality detection part 63 then determines that only fourth sensor 11 d is abnormal”),
Sasaki teaches the sensor signal output controller outputs the third motor position sensor signal when the third motor position sensor signal is valid according to a result of determining the validity by the validity determiner (see Sasaki paragraphs “0085-0089” “when the difference between first and second steering torque signals Tr1, Tr2 is less than the predetermined value, and the difference between first and third steering torque signals Tr1, Tr3 is less than the predetermined value, and the difference between second and third steering torque signals Tr2, Tr3 is less than the predetermined value, and the difference between second and fourth steering torque signals Tr2, Tr4 is greater than or equal to the predetermined value, second abnormality detection part 63 then determines that only fourth sensor 11 d is abnormal, and outputs a signal indicative of occurrence of abnormality of fourth sensor 11 d to second failsafe processing part 64. Thereafter, 
Sasaki does not explicitly teach wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the second and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selects the third motor position sensor signal as a main motor position sensor signal, and selects the second motor position sensor signal as a validity comparison signal.
However Tokumoto teaches wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the second and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selects the third motor position sensor signal as a main motor position sensor signal, and selects the second motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle-mounted device actuator and power steering device of Sasaki to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3666                                                                                                                                                                                            /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666